Citation Nr: 0809217	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for hepatitis C since June 27, 
1994?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1976.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A February 2003 rating decision granted service connection 
for hepatitis C and assigned a 10 percent evaluation, 
effective June 27, 1994.  The veteran appealed, asserting he 
deserved a higher rating.  A February 2006 rating decision 
granted the veteran a 30 percent evaluation for his hepatitis 
C, effective June 27, 1994.  The veteran continued his 
appeal, claiming that his hepatitis C is 100 percent 
disabling.  

Unfortunately, after reviewing the voluminous record it is 
apparent that further development is in order.  In this 
respect, while the record strongly suggests that an increased 
rating is in order for at least part of the term since June 
27, 1994, because there are multiple competing diagnoses, and 
because the record is incomplete the Board is constrained to 
conclude that further development is in order.

In this regard, during the pendency of this appeal, the 
criteria for rating disorders of the digestive system, 
38 C.F.R. § 4.114, Diagnostic Codes 7200-7354, were revised, 
effective July 2, 2001.  Under 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2001), i.e., the old rating criteria, a 30 percent 
evaluation was warranted for hepatitis C manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation was warranted for 
hepatitis C with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent evaluation was 
warranted for hepatitis C with marked liver damage manifested 
by lifer function test and marked gastrointestinal symptoms, 
or with episodes of several weeks duration aggregating three 
or more a year and accompanied by disabling symptoms 
requiring rest therapy.

Under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2007), the new 
criteria, hepatitis C manifested by daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and upper 
right quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period warrants a 40 percent evaluation.  Hepatitis C with 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and upper 
right quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly, warrants a 60 percent evaluation.  Hepatitis C 
with near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain), warrants a 100 percent rating.

The evidence shows that the veteran has been frequently 
diagnosed with depression as well as several other 
psychiatric disorders.  Significantly, the record also shows 
a long history of alcohol abuse, as well as a history of both 
cocaine and heroin abuse.  Hence, further development is in 
order to determine whether it is at least as likely as not 
that the various reports of depression since at least 2001, 
and perhaps earlier, are due to hepatitis C, or whether it is 
more likely than not, that depression is due to such 
nonservice connected factors as alcohol, cocaine and/or 
heroin abuse, and/or a personality disorder.  Therefore, a 
records review by a board certified psychiatrist is in order.

Further, under the old criteria evidence of "liver damage" 
was necessary for an increased evaluation.  The Board notes, 
however, that a medical opinion addressing the quantitative 
extent of any liver damage during the term is not of record, 
at least until 2006 when the appellant began to be considered 
for a liver transplant.  Thus, further development is in 
order.

Finally, since it has been several years since the appellant 
was last examined for compensation purposes, further 
development is in order.  38 U.S.C.A. § 5103 (West 2002).

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the service connection claims 
on appeal.  Further, consistent with 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008), the RO must 
ensure that the appellant has been given 
full and complete notice of what is 
specifically necessary to secure a higher 
rating for his service connected 
Hepatitis C for the appellate term since 
June 27, 1994 under both the old and new 
criteria.

2.  The RO must contact the appellant, at 
his most recent address of record, and 
ask him to identify any medical care 
provider who has treated his Hepatitis C 
since October 2006.  Thereafter, the RO 
should undertake all appropriate action.

3.  After completion of the foregoing the 
RO should schedule the veteran for a 
records review by a psychiatrist, and a 
gastroenterology examination.  The claims 
folders are to be provided to each 
physician for review in conjunction with 
the examinations.  

The psychiatrist is to conduct a detailed 
review of the veteran's entire medical 
history and complaints, and conduct any 
necessary clinical evaluations.  All 
indicated tests and studies deemed 
appropriate must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the psychiatrist 
must provide answers to the following 
questions:

(a) Is it at least as likely as not, 
i.e., is there a 50/50 chance, that 
the reports of depression during the 
appellate term since June 27, 1994 
are due to the veteran's service 
connected hepatitis C?  

(b) Is it more likely than not, i.e. 
is there more than a 50 percent 
chance, that the appellant's reports 
of depression during the appellate 
term since June 27, 1994 are due to 
nonservice connected factors to 
include alcohol, cocaine and/or 
heroin abuse, and/or a personality 
disorder?  

(c)  If the examiner finds that 
depression was not due to hepatitis 
C during a part of the term since 
June 27, 1994, the length of that 
term should be defined by stating 
the dates during which Hepatitis C 
did not cause depression.  

(d)  If the examiner finds that the 
appellant's depression was due to 
hepatitis C during a part of the 
term since June 27, 1994, the length 
of that term should be defined by 
stating the dates during which 
Hepatitis C caused depression.  

A complete rationale for each and 
every opinion must be provided.  If 
the examiner cannot offer an opinion 
without resort to speculation the 
examiner must so state, and explain 
why.

The gastroenterologist is to review the 
evidence of record and address the 
quantitative extent of any liver damage 
during the term since June 27, 1994.  If 
the nature of any liver damage increased 
or decreased at any point during the term 
since June 27, 1994, the term dates of 
that increase or decrease must be 
identified.  

The gastroenterologist must further 
examine the appellant and provide an 
opinion addressing the nature, extent and 
frequency of any fatigue, malaise, 
anorexia, weight loss, malnutrition and 
hepatomegaly since July 2001.  Further, 
the examiner must identify the nature and 
duration of any incapacitating episodes 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and upper right quadrant pain.  If the 
nature of any Hepatitis C symptoms have 
increased or decreased in severity since 
July 2001, the beginning and ending dates 
of those periods of increased or 
decreased symptoms must be identified.  

A complete rationale for each and every 
opinion must be provided.  If the 
examiner cannot offer an opinion without 
resort to speculation the examiner must 
so state, and explain why

4. After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO is to implement corrective procedures 
at once.

5.  The RO should then readjudicate the 
issue on appeal. If any benefit sought on 
appeal is not granted, the RO must issue 
an supplemental statement of the case.  
The supplemental statement of the case 
should address all evidence received in 
the claims file since the February 2006 
supplemental statement of the case. The 
RO is to provide the veteran and his 
representative an opportunity to respond.  
The RO is advised that it is to make a 
determination based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

